Citation Nr: 1533073	
Decision Date: 08/04/15    Archive Date: 08/11/15

DOCKET NO.  13-32 120	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUES

1.  Entitlement to service connection for a parathyroid disorder.

2.  Entitlement to an initial rating for hypothyroidism on thyroid supplements with xerostomia in excess of 30 percent prior to May 16, 2013.

3.  Entitlement to an initial rating in excess of 10 percent for status post neck dissection secondary to papillary carcinoma with residual scar.

4.  Entitlement to an initial rating in excess of 10 percent for cervical spine arthritis.

5.  Entitlement to an initial rating in excess of 10 percent left shoulder sprain with acromioclavicular (AC) joint degenerative changes.

6.  Entitlement to an initial rating for right ankle arthritis in excess of zero percent prior to June 22, 2013, and in excess of 10 percent thereafter.

7.  Entitlement to an initial rating in excess of 10 percent for gastroesophageal reflux disease (GERD).

8.  Entitlement to an initial rating sleep apnea in excess of zero percent prior to May 16, 2013; in excess of 30 percent from May 16, 2013, to June 5, 2014; and in excess of 50 percent thereafter.

9.  Entitlement to an initial compensable rating for dry eye syndrome.

10.  Entitlement to an initial compensable rating for hypertension.

11.  Entitlement to an effective date earlier than May 16, 2013, for the grant of special monthly compensation (SMC) at the housebound rate.

12.  Entitlement to an effective date earlier than June 1, 2011, for the grant of service connection for dry eye syndrome.


REPRESENTATION

Veteran represented by:	John S. Berry, Attorney at Law


ATTORNEY FOR THE BOARD

Joshua Castillo, Associate Counsel


INTRODUCTION

The Veteran served on active duty from May 1997 to May 2011.  He had an additional 6 years and 15 days of prior active service.

This matter is before the Board of Veterans' Appeals (Board) on appeal of July 2011, March 2012, and September 2013 rating decision of the San Diego, California, Regional Office (RO) of the Department of Veterans Affairs (VA).

In September 2013, the RO issued a rating decision increasing the disability rating for right ankle arthritis to 10 percent, effective June 22, 2013.  As the increase did not satisfy the appeal in full, the issue remains on appeal.  See AB v. Brown, 6 Vet. App. 35 (1993).

In June 2014, the RO issued a rating decision (i) granting service connection for xerostomia, (ii) increasing the rating for hypothyroidism to 100 percent, effective May 16, 2013; and (iii) increasing the rating for sleep apnea to 30 percent, effective May 16, 2013, and to 50 percent effective June 5, 2014.  As to xerostomia, since the Veteran has not appealed either the evaluation or effective date assigned to this disability, this matter is not before the Board.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  As to hypothyroidism and sleep apnea, since the increases did not satisfy the appeal in full, the issues remain on appeal.  See AB, 6 Vet. App. at 35.

The Board takes jurisdiction of the issue of entitlement to an effective date earlier than May 16, 2013, for the grant of SMC at the housebound rate because the Veteran's claims for increase infer a claim for SMC regardless of whether it was expressly placed in issue by the Veteran.  See Akles v. Derwinski, 1 Vet. App. 118, 121 (1991); see also Bradley v. Peake, 22 Vet. App. 280 (2008) (finding that SMC "benefits are to be accorded when a Veteran becomes eligible without need for a separate claim"); Buie v. Shinseki, 24 Vet. App. 242, 250-51 (2011) (requiring the Board to consider SMC at the housebound rate if a veteran meets the requisite schedular criteria).

The issue of entitlement to service connection for hyperparathyroidism has been recharacterized as service connection of a parathyroid disorder in accordance with Clemons v. Shinseki, 23 Vet. App. 1 (2009).

The issues of entitlement to service connection for a parathyroid disorder and an earlier effective date for dry eye syndrome are REMANDED to the agency of original jurisdiction (AOJ).

FINDINGS OF FACT

1.  Prior to May 16, 2013, hypothyroidism on thyroid supplements with xerostomia manifested by cold intolerance, muscular weakness, mental disturbance, and sleepiness.

2.  Status post neck dissection secondary to papillary carcinoma with residual scar has been nondisfiguring, has not distorted a facial feature, has not been painful or unstable, and has covered less than 6 square inches.

3.  Cervical spine arthritis has manifested by forward flexion of the cervical spine to no worse than 45 degrees and a combined range of motion of the cervical spine to 240 degrees, considering pain and other factors; and muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis; ankylosis; incapacitating episodes due to intervertebral disc syndrome (IVDS); or neurologic abnormalities have not been shown.

4.  Left shoulder sprain with AC joint degenerative changes has manifested by painful motion with flexion and abduction of the arm to no worse than 140 degrees, considering pain and other factors; and incapacitating exacerbations; ankylosis; and impairment of the humerus, clavicle, or scapula have not been shown.

5.  Right ankle arthritis has manifested by pain, x-ray evidence of arthritis, and moderate limitation of motion.

6.  GERD has manifested by persistent epigastric distress, heartburn, acid reflux, regurgitation, and dysphagia.

7.  Prior to May 16, 2013, sleep apnea manifested by complaints of daytime sleepiness; persistent hypersomnolence was not shown.

8.  From May 16, 2013, to June 4, 2014, sleep apnea manifested by persistent daytime hypersomnolence; required use of a breathing assistance device such as a continuous positive airway pressure (CPAP) machine, was not shown.

9.  From June 5, 2014, sleep apnea has required use of CPAP machine; sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy has not been shown.

10.  Prior to June 25, 2012, dry eye syndrome manifested by corrected distance vision of 20/40 or better bilaterally and incapacitating episodes having a total duration of at least 6 weeks during the prior 12-month period; there visual field impairment was not shown.

11.  From June 25, 2012, dry eye syndrome has manifested by corrected distance vision of 20/40 or better bilaterally, pain, and sensitivity to florescent light; visual impairment and incapacitating episodes have not been shown.

12.  Hypertension has required continuous medication for control and has manifested by diastolic pressure predominantly less than 90mm and systolic pressure predominantly less than 160mm.

13.  From June 1, 2011, the Veteran had a single service-connected disability rated as 100 percent disabling and an additional service-connected disability independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different bodily systems.


CONCLUSIONS OF LAW

1.  The criteria for an initial 100 percent rating for hypothyroidism on thyroid supplements with xerostomia prior to May 16, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.21, 4.119, Diagnostic Code 7903 (2014).

2.  The criteria for an initial compensable rating for status post neck dissection secondary to papillary carcinoma with residual scar have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.118, Diagnostic Codes 7800-7805 (2014).

3.  The criteria for an initial rating in excess of 10 percent for cervical spine arthritis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5242 (2014).

4.  The criteria for a rating of 20 percent, but no higher, for left shoulder sprain with AC joint degenerative changes have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Code 5010, 5201 (2014).

5.  The criteria for an initial 10 percent for right ankle arthritis prior to June 22, 2013, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); §§ 3.102, 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5010-5003, 5271 (2014).

6.  The criteria for a rating in excess of 10 percent for right ankle have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, §§ 4.1-4.7, 4.40, 4.45, 4.59, 4.71a, Diagnostic Codes 5271, 5010-5003 (2014).

7.  The criteria for an initial rating in excess of 10 percent for GERD have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.114, Diagnostic Code 7346 (2014).

8.  The criteria for an initial rating for sleep apnea in excess of zero percent prior to May 16, 2013; in excess of 30 percent from May 16, 2013, to June 4, 2014; and in excess of 50 percent thereafter have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.96, 4.97, Diagnostic Code 6847 (2014).

9.  The criteria for an initial 60 percent rating for dry eye syndrome prior to June 25, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.76, 4.77, 4.79, Diagnostic Code 6002 (2014).

10.  The criteria for a 10 percent rating for dry eye syndrome from June 25, 2012, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.76, 4.77, 4.79, Diagnostic Code 6036 (2014).

11.  The criteria for an initial compensable rating for hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.104, Diagnostic Code 7101 (2014).

12.  The criteria for the grant of SMC at the housebound rate from June 1, 2011, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.350, 3.400, 3.401 (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

VA has a duty to provide notice of the information and evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103(a) (West 2014); 38 C.F.R. § 3.159(b) (2014).  The appeal of all the issues arises from disagreements with initially assigned disability ratings after service connection was granted.  Once a decision awarding service connection, a disability rating, and an effective date has been made, section 5103(a) notice is no longer required because the claim has already been substantiated.

VA also has a duty to provide assistance to substantiate a claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159(c).  The Veteran's service treatment records have been obtained.  Post-service VA and private treatment records have also been obtained.

The Veteran was provided VA medical examinations and opinions in April 2011, November 2011, May 2012, June 2013, October 2013 and June 2014.  Initially, the Board notes that the Veteran's attorney has attached to some of his submissions a summary of applicable laws, including those pertaining to VA examinations.  Neither the Veteran nor his representative has asserted that one of the Veteran's examinations was inadequate.

In April 2011, the Veteran was afforded an examination, in part, to address visual impairment.  Dr. J. Tamiry performed the examination.  Dr. Tamiry is not a licensed optometrist or ophthalmologist.  Accordingly, the examination is inadequate to evaluate the Veteran's visual impairment and will not be discussed further.   See 38 C.F.R. § 4.75(b) (2014).  All subsequent visual examinations were performed by licensed optometrists.

Aside from the April 2011 eye examination, the VA medical examinations, along with the expert opinions, are sufficient evidence for deciding the claims.  The reports are adequate as they are based upon consideration of the Veteran's prior medical history and examinations, describe the disabilities in sufficient detail so that the Board's evaluation is a fully informed one, and contain reasoned explanations.  Thus, VA's duty to assist has been met.

Hypothyroidism on thyroid supplements with xerostomia

The Veteran seeks an initial rating in excess of 30 percent for service-connected hypothyroidism on thyroid supplements with xerostomia, which is currently rated under 38 C.F.R. § 4.119, Diagnostic Code 7903 (2014).

Under Diagnostic Code 7903, a 10 percent rating is warranted for fatigability or continuous medication required for control.  A 30 percent rating is warranted for fatigability, constipation, and mental sluggishness.  A 60 percent rating is warranted for muscular weakness, mental disturbance (dementia, slowing of thought, depression), and weight gain.  A 100 percent rating is warranted for cold intolerance, muscular weakness, cardiovascular involvement, mental disturbance, bradycardia (less than 60 beats per minute (bpm), and sleepiness.  38 C.F.R. § 4.119, Diagnostic Code 7903.  All of the symptoms listed for a particular disability rating are not required to be demonstrated in order to establish entitlement to a higher disability rating under Diagnostic Code 7903.  Tatum v. Shinseki, 23 Vet. App. 152, 155 (2009).

In June 2014, the RO issued a rating decision increasing the rating for hypothyroidism to 100 percent, effective May 16, 2013.  Accordingly, the issue of entitlement to a rating in excess of 30 percent prior to May 16, 2013, remains on appeal.

A pre-discharge April 2011 medical examination report shows that the Veteran experienced symptoms of extreme fatigability, poor memory, sleepiness, slowness of thought and difficulty swallowing, and consistent watery eyes.  On physical examination, there was no evidence of muscular weakness, there were nor cardiovascular problems, mental status was normal, and bpm was 88.  The examiner reported that the Veteran should avoid extreme temperature changes.

A May 2012 medical examination report shows that the Veteran experienced fatigue, muscular weakness, mental, and sleepiness.  On physical examination, bpm was 76 and his cardiovascular system was normal.  The examiner opined that the Veteran's debilitating fatigue reduced daily activity level to less than 50 percent of its pre-illness level.

A June 2013 medical examination report shows that the Veteran experienced cold intolerance, muscular weakness, mental disturbance, and sleepiness.  The Veteran reported that these symptoms had been present since late 2011 (six months after the March 2010 total thyroidectomy).  The examiner attributed these symptoms to chronic fatigue syndrome.

In June 2014, a VA physician explained that the Veteran's hypothyroidism was responsible for all of the symptoms outlined in the June 2013 examination report rather than chronic fatigue syndrome.  

Prior to May 16, 2013, hypothyroidism manifested with cold intolerance, muscular weakness, mental disturbance, and sleepiness.  Because these symptoms are four of the six criteria listed for a 100 percent disability rating, the question clearly arises as to whether a 100 percent disability rating is more appropriate than a 30 percent rating, which requires only fatigability, constipation, and mental sluggishness.  See Tatum, 23 Vet. App. at 156 (implicating 38 C.F.R. §§ 4.7 and 4.21 where most but not all of the criteria for the next higher rating were present as the criteria are not successive in nature).  

As a whole, the evidence suggests that the severity of the Veteran's symptoms have remained relatively constant during the pendency of the appeal.  See, e.g., VA medical opinion (Jun. 2013).  Notwithstanding the absence of cardiovascular involvement and bradycardia, the Veteran's symptoms have severely impaired his mental and physical function.  See 38 C.F.R. § 4.21 (2014) ("[I]t is not expected . . . that all cases will show all the findings specified [in an applicable diagnostic code].").  When resolving reasonable doubt in the Veteran's favor, the Board finds that his disability picture more nearly approximates the criteria for a 100 percent rating than a 60 or 30 percent rating.  See 38 C.F.R. § 4.7 (2014).  Accordingly, an initial 100 percent rating is warranted for hypothyroidism on thyroid supplements with xerostomia prior to May 16, 2013.

Status post neck dissection secondary to papillary carcinoma with residual scar

The Veteran seeks an initial rating in excess of 10 percent for service-connected status post neck dissection secondary to papillary carcinoma with residual scar, which is currently rated under 38 C.F.R. § 4.118, Diagnostic Code 7800 (2014).

VA examination reports dated in April 2011 and June 2013 show that the scar is linear, superficial, and measures approximately 7 x 0 cm.  The reports show that the scar is not painful or unstable and that there is no evidence of elevation, depression, adherence to underlying tissue or missing underlying soft tissue, abnormal pigmentation or texture, distortion of facial features and tissue loss, or limitation of function/other conditions.

Facial scars and their effects are rated under Diagnostic Codes 7800, 7804, and 7805.  Diagnostic Codes 7801 and 7802 apply to scars not of the head, face, or neck, and thus, are not applicable.  38 C.F.R. § 4.118 (2014).

Under Diagnostic Code 7800, the next higher rating, 30 percent, is warranted for disfigurement of the head, face, or neck with visible or palpable tissue loss and either gross distortion or asymmetry of one feature or paired set of features (nose, chin, forehead, eyes (including eyelids), ears (auricles), cheeks, lips), or; with two or three characteristics of disfigurement.  38 C.F.R. § 4.118.  The characteristics of disfigurement are (i) a scar 5 or more inches (13 or more cm) in length; (ii) a scar at least one-quarter inch (0.6 cm) wide at the widest part; (iii) a surface contour of scar elevated or depressed on palpation; (iv) a scar adherent to underlying tissue; (v) skin hypo- or hyper- pigmented in an area exceeding 6 square inches (39 sq. cm); (vi) skin texture abnormal (irregular, atrophic, shiny, scaly, etc.) in an area exceeding 6 square inches (39 sq. cm); (vii) underlying soft tissue missing in an area exceeding 6 square inches (39 sq. cm); (viii) skin indurated and inflexible in an area exceeding 6 square inches (39 sq. cm).  Id.

The Board finds that the next higher rating is not warranted under Diagnostic Code 7800, because the lay and medical evidence of record, including the VA examinations and high resolution photographs, does not show distortion of a feature or any characteristics of disfigurement.  Accordingly, the criteria for a 30 percent rating (or even higher), which requires gross distortion or asymmetry of one feature or a paired set of features or two or three characteristics of disfigurement, have not been met.

Under Diagnostic Code 7804, the next higher rating, 20 percent rating, is warranted for three or four scars that are unstable or painful.  Higher ratings are warranted for additional painful or unstable scars.  Id.

The Board finds that the next higher rating is not warranted under Diagnostic Code 7804 because the Veteran only has one service-connected scar.

Diagnostic Code 7805 evaluates any disabling effects of facial scars not contemplated under Diagnostic Codes 7800 through 7804.  Id.

The evidence of record shows that the scar does not affect limitation of function/other conditions.  There is no evidence that manifestations of the scar are not specifically contemplated under Diagnostic Codes 7800 through 7804.  Accordingly, a rating is not warranted under Diagnostic Code 7805.

Therefore, as the preponderance of the evidence is against the claim, there is no doubt to be resolved and an initial rating in excess of 10 percent for service-connected status post neck dissection secondary to papillary carcinoma with residual scar is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Cervical spine arthritis

The Veteran seeks an initial rating in excess of 10 percent for cervical spine arthritis, which is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5242 (2014).

Under the General Rating Formula for Diseases and Injuries of the Spine, a 10 percent rating is warranted for forward flexion of the cervical spine to greater than 30 degrees but not greater than 40 degrees; a combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees; muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour; or, vertebral body fracture with loss of 50 percent or more of the height.  A 20 percent rating is warranted for forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees; the combined range of motion of the cervical spine not greater than 170 degrees; or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 30 percent rating is warranted for forward flexion of the cervical spine 15 degrees or less or favorable ankylosis of the entire cervical spine.  A 40 percent rating is warranted for unfavorable ankylosis of the entire cervical spine.  A 100 percent rating is warranted for unfavorable ankylosis of the entire spine.

Following the rating criteria, Note 1 provides that any associated objective neurologic abnormalities, including, but not limited to, bowel or bladder impairment, are to be rated separately, under an appropriate diagnostic code.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, a 10 percent rating is warranted with incapacitating episodes having a total duration of at least 1 week but less than 2 weeks during the past 12 months.  A 20 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least two weeks but less than four weeks during the past 12 months; a 40 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least four weeks but less than six weeks during the past 12 months; and a 60 percent disability evaluation is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  38 C.F.R. § 4.71a, Diagnostic Code 5243.

Following the rating criteria, Note 1 provides that for purposes of evaluations under Diagnostic Code 5243, an incapacitating episode is a period of acute signs and symptoms due to IVDS that requires bed rest prescribed by a physician and treatment by a physician.

The Veteran reports difficulty sitting longer than one hour and moving his neck to the left.  See Notice of disagreement (Mar. 2012).

At an April 2011 VA examination, the Veteran reported stiffness, spasm, and pain that radiates into the right shoulder.  He described difficulty with overhead reaching, pushing, pulling, and lifting.  Physical examination of the cervical spine revealed evidence of mild muscle spasm in the trapezii.  There was no evidence of radiating pain, weakness or tenderness, IVDS, or ankylosis.  Forward flexion of the cervical spine was to 45 degrees, without pain; extension was to 35 degrees, with pain at 35 degrees; left and right lateral flexion were to 30 degrees, with pain at 30 degrees; and left and right rotation were to 50 degrees, with pain at 50 degrees.  Accordingly, the combined range of motion of the cervical spine was 240 degrees (45 + 35 + 30 + 30 + 50 + 50 = 240).  The examiner noted that range of motion of the cervical spine was limited by pain.  After repetitive motion, there is no additional limitation of motion.  The examiner noted that the Veteran's cervical spine disability impacts his ability to work to the extent that he should avoid using ladders, overhead reaching and crawling.

At a June 2013 VA examination, the Veteran reported pain that radiates into the back, difficulty with prolonged sitting, and flares when typing or writing at a desk.  The examiner reported that physical examination of the cervical spine revealed that there was no IVDS or radicular pain or any other signs, symptoms due to radiculopathy, or other neurological abnormalities.  Muscle strength and reflex tests were normal.  Forward flexion of the cervical spine was to 45 degrees or greater, without pain; extension was to 25 degrees, with pain at 25 degrees; left and right lateral flexion were to 45 degrees or greater, without pain; and left and right rotation were to 80 degrees or greater, without pain.  Accordingly, the combined range of motion of the cervical spine was 320 degrees (45 + 25 + 45 + 45 + 80 + 80 = 320).  The examiner noted that range of motion of the cervical spine was limited by pain, weakness, fatigability, and/or incoordination.  After repetitive motion, there is no additional limitation of motion or flare-ups.

The Board finds that the criteria for the next higher rating, 20 percent, have not been met.  During the pendency of the appeal, at worst, forward flexion of the cervical spine was limited to 45 degrees and combined range of motion to 240 degrees even considering pain and other factors.  See 38 C.F.R. §§ 4.40, 4.45, 4.59; DeLuca v. Brown, 8 Vet. App. 202 (1995).  This is shown by the April 2011 VA examination report.  The subsequent examination showed less limitation of motion.  The VA examiners indicated that the Veteran had additional functional pain, weakness, fatigability, and/or incoordination.  In this case, the Board considered the range of motion to the point pain was objectively shown and reported by the examiners, which is still contemplated by the 10 percent rating already assigned.  Additionally, the evidence does not show that cervical spine disability results in muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis, such as to warrant a higher rating.

Alternatively, in the absence of evidence indicating that bed rest was required more than two weeks during a twelve month period, the next higher rating, 20 percent, is not warranted on the basis of IVDS.

The Board also considered whether the evidence supports a separate rating for objective neurologic abnormalities.  The Veteran is competent to report pain that radiates into his shoulder and back, which are within the realm of his personal experience.  See 38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, radiculopathy is not a simple medical condition the Veteran is competent to self-diagnose, because the diagnosis falls outside the realm of common knowledge of a lay person, that is, the diagnosis cannot be made based on mere personal observation, which comes through sensory perception.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377, n. 4 (Fed. Cir. 2007).  An opinion as to its etiology is equally complex.  The Veteran has not shown that he is qualified through education, training, or experience to offer medical diagnoses on complex medical conditions.  Accordingly, he is not competent to self-diagnose radiculopathy or offer an opinion as to its etiology and his opinion in this regard is of no probative value.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009).

The competent medical evidence of record pertaining to radiculopathy consists of the April 2011 and June 2013 VA medical opinions, which specifically state that there is no evidence of radiculopathy or any other neurological abnormality associated with the Veteran's cervical spine arthritis.  These opinions are the most probative evidence on this matter, particularly the abnormalities are required to be "objective" in nature.  Accordingly, a separate rating for neurological abnormalities is not warranted.

Left shoulder sprain with AC joint degenerative changes

The Veteran seeks an initial rating in excess of 10 percent for left shoulder sprain with AC joint degenerative changes.  The evidence shows that the Veteran's left hand is his minor hand.

The Veteran reports pain on motion, severe pain and dislocation when lifting loads overhead, difficulty with use of left arm, and that overhead work is impossible.  See Notice of disagreement (Mar. 2012).

At an April 2011 VA examination the Veteran reported pain, stiffness, fatigue, and spasm.  He described difficulty performing bench presses and pull-ups.  The examiner reported that on physical examination, there was no evidence of instability.  Flexion was to 160 degrees, with pain a 160 degrees, and abduction was to 140 degrees, with pain at 140 degrees.  The examiner reported that range of motion of the left shoulder was limited by pain.  After repetitive motion, there is no additional limitation of motion.  The examiner noted that the Veteran's shoulder disability impacts his ability to work to the extent that he should avoid using ladders, overhead reaching, and crawling.

At a June 2013 VA examination the Veteran reported shoulder pain and decreased shoulder strength.  He reported that he was only able to do one to two pull-ups.  On physical examination the following tests were normal:  muscle strength; rotator cuff; instability, dislocation, and labral pathology; and clavicle, scapula, AC joint, and sternoclavicular joint conditions.  Flexion and abduction were to 175 degrees, with objective evidence of pain at 175 degrees.  The examiner reported that range of motion was limited by pain, weakness, fatigability and incoordination.  After repetitive motion, there is no additional limitation of motion.  The examiner noted that the Veteran's shoulder disability impacts his ability to work to the extent that he may have difficulty with repetitive above-the-shoulder lifting, pulling, and pushing.

The Veteran's left shoulder disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010 (2014), on the basis of traumatic arthritis.

Under Diagnostic Code 5010, traumatic arthritis is to be rated under Diagnostic Code 5003, which provides that arthritis will be rated on the basis of limitation of motion under the appropriate diagnostic code for the specific joint involved, unless the limitation of motion of the specific joint involved is noncompensable under the appropriate diagnostic code.  In the absence of limitation of motion, a 10 percent rating is warranted for x-ray evidence of involvement of two or more major joints or two or more minor joint groups.  A 20 percent rating is warranted for x-ray evidence of involvement of 2 or more major joints or 2 or more minor joint groups, with occasional incapacitating exacerbations.

The Board finds that the next higher rating, a 20 percent, is not warranted under Diagnostic Code 5003, because there is no lay or medical evidence of incapacitating exacerbations.

Shoulder disabilities are rated under Diagnostic Codes 5200 to 5203.

Diagnostic code 5200 provides disability ratings on the basis of ankylosis of scapulohumeral articulation.  This code is not applicable because there is no lay or medical evidence of ankylosis.

Diagnostic Codes 5202 and 5203 provide disability ratings on the basis of impairment of the humerus, clavicle, or scapula.  A 20 percent rating is warranted for malunion or recurrent dislocation.

The Board acknowledges that the Veteran's report of dislocation with overhead lifting but finds that the August 2011 and June 2013 VA medical opinions are more probative and persuasive on the issue of dislocation.  Specifically, the June 2013 VA medical report shows that testing for instability; dislocation; and clavicle, scapula, AC joint, and sternoclavicular joint conditions were normal.  The Board places more evidentiary value on the consistent findings of the VA examiners than the Veteran's isolated complaint of dislocation.  Accordingly, the Board finds that the next higher rating is not warranted under Diagnostic Codes 5202 and 5203, because the greater weight of competent, credible evidence shows that there is no impairment of the humerus, clavicle, or scapula.

Diagnostic Code 5201 provides disability ratings on the basis of limitation of motion of the shoulder.  A 20 percent rating is warranted for limitation of motion of arm to the shoulder level, which equates to flexion or abduction to 90 degrees, see 38 C.F.R. § 4.71, Plate I (2014), or midway between the side and shoulder level.  A 30 percent rating, the maximum rating under this code, is warranted for the minor shoulder flexion limited to 25 degrees from side.

During the pendency of the appeal, left shoulder flexion and abduction were limited, at worst, to 140 degrees even with consideration of painful motion and other factors.  This is shown by the April 2011 VA examination report.  Even with consideration of functional pain, weakness, fatigability, and incoordination, the limitation of motion does not approximate 90 degrees.

Nevertheless, it is the intent of the rating schedule to recognize painful motion as productive of disability.  See 38 C.F.R. § 4.59.  It is the intention to recognize actually painful joints, due to healed injury, as entitled to at least the minimum compensable rating for the joint.  Id.  This regulation is not solely limited to arthritis of the joints although arthritis is shown in the Veteran's case.  See Burton v. Shinseki, 25 Vet. App. 1, 5 (2011).  Here, as 20 percent is the minimum compensable rating set forth for limitation of motion of the shoulder, and there is evidence of painful motion, the Board concludes that an initial 20 percent rating, but no higher, is warranted.

Therefore, a higher initial rating of 20 percent is warranted for left shoulder sprain with AC joint degenerative changes.  However, as the preponderance of the evidence is against an even higher initial rating, there is no doubt to be resolved and an initial rating in excess of 20 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Right ankle arthritis

The Veteran seeks an initial rating for right ankle arthritis in excess of zero percent prior to June 22, 2013, and in excess of 10 percent thereafter.  The Veteran also seeks a separate rating for instability.  See Notice of disagreement (Mar. 2012).  The Veteran reports that his ankle disability is aggravated by running, movement on unstable ground, and weight bearing activities.  He reports hyperextension on uneven ground.  Id.

At an April 2011 VA examination, the Veteran reported pain, stiffness, giving way, tenderness and fatigability.  He described difficulty walking on uneven terrain, running and with prolonged standing.  On physical examination, there was no evidence of subluxation or instability.  The Veteran had full, pain free range of motion, including after repetitive use testing.  The examiner concluded that the right ankle disability did not present any functional limitations.

At a June 2013 VA examination, the Veteran reported ankle pain and instability.  The examiner reported that on physical examination there was no ankylosis, shin splints, stress fractures, Achilles tendonitis or tendon rupture, malunion of calcaneus (os calcis) or talus (astragalus), or a talectomy (astragalectomy).  Muscle strength and joint stability tests were normal.  Plantar flexion was to 45 degrees or greater, with no objective evidence of pain, and dorsiflexion was to 10 degrees, with pain at 10 degrees.  The examiner reported that range of motion was limited by pain, weakness, fatigability and incoordination.  After repetitive motion, there is no additional limitation of motion.  The examiner noted that the Veteran's ankle disability impacts his ability to work to the extent that he may have difficulty with prolong walking, running, and climbing stairs and scaffolding.

The Veteran's right ankle disability is currently rated under 38 C.F.R. § 4.71a, Diagnostic Code 5010, on the basis of traumatic arthritis, which, as discussed above, is to be rated under Diagnostic Code 5003.

Diagnostic Code 5003 and § 4.59 provide that painful motion due to arthritis is deemed to be limitation of motion and warrants the minimum rating for a joint, even if there is no actual limitation of motion.  Lichtenfels v. Derwinski, 1 Vet. App. 484, 488 (1991).

Prior to June 22, 2013, there are numerous reports of pain and x-ray evidence of arthritis.  Even though the evidence does not show actual limitation of motion during that time period, the Board concludes that an initial 10 rating is warranted prior to June 22, 2013.

The next higher rating, a 20 percent, is not warranted under Diagnostic Code 5003 at any point during the pendency of the appeal because right ankle arthritis does not effect two or more major joints or two or more minor joint groups with occasional incapacitating exacerbations.

Ankle disabilities are rated under Diagnostic Codes 5270 to 5274.

Diagnostic Code 5271 provides disability ratings on the basis of limitation of motion of the ankle.  A 10 percent rating is warranted for moderate limitation and a maximum 20 percent rating is warranted for marked limitation.  Normal range of motion of the ankle is plantar flexion to 45 degrees and dorsiflexion to 20 degrees.  38 C.F.R. § 4.71.

The Board finds that the next higher and maximum rating, 20 percent, is not warranted under Diagnostic Code 5271, which requires marked limitation of motion.  During the pendency of the appeal, the Veteran had full, pain-free plantar flexion and dorsiflexion was limited, at worst, to 10 degrees even with consideration of painful motion and other factors and repetitive use testing.  See 38 C.F.R. §§ 4.40, 4.45, 4.59.  The Board finds that limitation of dorsiflexion with full, pain free plantar flexion more closely approximates moderate limitation.  Marked limitation would likely include full limitation of dorsi- or plantar- flexion or limitation of both, but not partial limitation of one and full range of motion of the other.  Accordingly, the current 10 percent rating contemplates the Veteran's limitation of motion, and the next higher rating is not warranted under Diagnostic Code 5271.

The Board has considered other potentially applicable diagnostic codes.  However, as the evidence does not show ankylosis of the ankle, ankylosis of the subastragalar or tarsal joint, malunion of the os calis or astragalus, or astragalectomy, disability ratings are not warranted under Diagnostic Codes 5270, 5272, 5273, or 5274.

With regard to the Veteran's second contention, he asserts that he is entitled to a separate compensable rating for right ankle instability.  See Notice of disagreement (Mar. 2012).

Section 4.14 does not preclude the assignment of separate ratings for separate and distinct symptomatology where none of the symptomatology justifying a rating under one code are duplicative of the symptomatology justifying a rating under another code.  Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Board acknowledges that the Veteran's report of right ankle instability but finds that the August 2011 and June 2013 VA medical opinions are more probative and persuasive on the issue of instability.  Both examiners specifically stated that the Veteran did not have right ankle instability or subluxation.  The Board places more evidentiary value on the consistent findings of the VA examiners than the Veteran's isolated complaint of instability.  Accordingly, the Board finds that a separate rating for instability is not warranted because the greater weight of the competent, credible evidence shows that there is no right ankle instability or subluxation.

In sum, a 10 percent rating, but not higher, is warranted prior to June 22, 2013, but the preponderance of the evidence is against the claim for a rating in excess of 10 percent at any time during the pendency of the appeal and there is no doubt to be resolved and an initial rating in excess of 10 percent is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

GERD

The Veteran seeks an initial rating in excess of 10 percent for GERD, which is currently rated under Diagnostic Code 7346.

As GERD is not specifically listed in the rating schedule, it is rated by analogy to a similar disability.  Hiatal hernia is closely related to GERD-they effect similar anatomical functions, occur in similar areas, and manifest similar symptoms.

Hiatal hernias are rated under Diagnostic Code 7346.  A 10 percent rating is warranted for two or more of the following symptoms: epigastric distress, dysphagia, heartburn, or regurgitation.  A 30 percent rating is warranted when these symptoms are accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.  The maximum rating under this Diagnostic Code, 60 percent, is warranted for symptoms of pain, vomiting, material weight loss, and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.  38 C.F.R. § 4.114 (2014).

The Veteran reports that GERD manifests with persistent epigastric distress.  See Notice of disagreement (Mar. 2012).

At an April 2011 VA examination, the Veteran reported heartburn, acid reflux and regurgitation of the stomach contents.  He denied any recent weight loss, nausea, vomiting, bright red blood, per rectum, black-colored stools, hematemesis, or melena.  The examiner opined that GERD did not present any functional limitations.

At a June 2013 VA examination, the Veteran reported dysphagia and regurgitation.  The examiner opined that GERD did not affect the Veteran's ability to work.

During the pendency of the appeal, the Veteran's GERD has manifested by persistent epigastric distress, heartburn, acid reflux, regurgitation, and dysphagia.  As there is no lay or medical evidence of pain in the sub-sternal, arm, or shoulder areas or considerable impairment of health, the criteria for the next higher rating, 30 percent, have not been met.  Additionally, even the more disabling severe impairment of health requirement of a 60 percent rating has not been evident.  The manifestations are contemplated by the already assigned 10 percent rating.  The evidence of record also does not support a higher rating under any of the other diagnostic codes for the digestive system.  Thus, the preponderance of the evidence is against an initial rating in excess of 10 percent for GERD.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Sleep Apnea

The Veteran seeks an initial rating for sleep apnea in excess of zero percent prior to May 16, 2013; in excess of 30 percent from May 16, 2013, to June 4, 2014, and in excess of 50 percent thereafter.  Sleep apnea is currently rated under Diagnostic Code 6847.

Under Diagnostic Code 6847, a noncompensable rating is warranted for asymptomatic sleep apnea with documented sleep disorder breathing.  A 30 percent rating is warranted for sleep apnea with persistent day-time hypersomnolence.  A 50 percent rating is warranted for sleep apnea requiring the use of a breathing assistance device such as a CPAP machine.  A 100 percent rating is warranted for sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale, or; requiring a tracheostomy.  See 38 C.F.R. § 4.97 (2014).

The evidence prior to May 16, 2013, shows that on VA examination in April 2011, the Veteran reported that he was not using a breathing assistance device and denied difficulty staying awake during daytime hours.  The examiner opined that sleep apnea was controlled and did not result in any functional limitations.  In March 2012, the Veteran reported daytime sleepiness.  On VA examination in May 2013, the Veteran reported decreased strength and muscle weakness and that if he works more than six hours per day, then he is exhausted the next day.  The examiner diagnosed chronic fatigue syndrome.  In June 2014, a VA medical professional explained that chronic fatigue syndrome was diagnosed in error and that these symptoms are actually attributable to hypothyroidism.

As such, prior to May 16, 2013, the evidence fails to support a finding that the Veteran's sleep apnea more nearly approximated the criteria for a 30 percent rating.  As noted previously, a compensable rating of 30 percent requires persistent hypersomnolence.  First, prior to May 16, 2013, the Veteran was in receipt of a 60 percent rating for chronic fatigue syndrome (Diagnostic Code 6354) and a 30 percent rating for hypothyroidism (Diagnostic Code 7903) based, in pertinent part, on symptoms of fatigue and weakness.  As such a separate rating for sleep apnea cannot be based on fatigue and weakness.  See Esteban, 6 Vet. App. at 262.  Second, the April 2011 and June 2014 VA medical opinions indicate that the Veteran's fatigue was due to chronic fatigue syndrome and hypothyroidism.  Third, the Board finds that the reported daytime sleepiness resulted in functional impairment uncharacteristic and less severe than that of persistent daytime hypersomnolence.  Specifically, hypersomnolence is drowsiness and sleepiness throughout the day.  The Veteran's symptoms manifested with exhaustion following physical activity:  at the end of the day or the end of the week.  See, e.g., VA exam. Jun. 2012).  Such fatigue and lack of endurance is different than persistent daytime hypersomnolence, which amounts to drowsiness, difficulty staying awake throughout the day, and not feeling refreshed after a night of sleep.  For these reasons, a compensable rating is not warranted prior to May 16, 2013.  It was only at that point that the evidence showed a factually ascertainable increase in the disability.

The evidence from May 16, 2013, to June 4, 2014, shows that the Veteran reported feeling tired, unrefreshed after sleep and excessive daytime sleepiness.  See, e.g., VA treatment record (May 16, 2013, & Jan. 2, 2014).  On VA examination in June 2013, a VA examiner noted that the Veteran did not require use of a breathing assistance device such as a CPAP machine and that he did not present any signs or symptoms attributable to sleep apnea, such as persistent daytime hypersomnolence.  The examiner noted that the Veteran's sleep apnea impacts his ability to work to the extent that he should avoid unprotected heights and operation of dangerous machines.

As such, from May 16, 2013, to June 4, 2014, the evidence fails to support a finding that the Veteran's sleep apnea more nearly approximated the criteria for a 50 percent rating, which requires use of a breathing assistance device.  While there is some evidence that the Veteran experienced hypersomnolence, there is no evidence that he required an assistive breathing device during this period of the appeal.  Accordingly, a rating in excess of 30 percent is not warranted from May 16, 2013, to June 4, 2014.

On June 5, 2014, the Veteran was prescribed a CPAP machine, which was when it was factually ascertainable that another increase in disability had occurred for sleep apnea.  However, from June 5, 2014, the evidence fails to support a finding that the Veteran's sleep apnea more nearly approximated the criteria for a 100 percent rating, which requires sleep apnea requiring tracheostomy or sleep apnea with chronic respiratory failure with carbon dioxide retention or cor pulmonale.  While there is evidence that the Veteran required an assistive breathing device, there is no evidence that his sleep apnea manifested with chronic respiratory failure with carbon dioxide retention or cor pulmonale or required tracheostomy.  Accordingly, a rating in excess of 50 percent is not warranted from June 5, 2014.  

In sum, the preponderance of the evidence is against initial ratings higher than what has already been assigned for these three rating stages.  Thus, the benefit-of-the-doubt doctrine is not applicable and a higher initial rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

Dry eye syndrome

The Veteran seeks an initial compensable rating for dry eye syndrome.

On April 4, 2011, the Veteran submitted a service connection claim for an eye disability.  At an October 28, 2011, visual examination, the Veteran reported eye pain, difficulty focusing, sensitivity to fluorescent light, and chronic dry eyes.  On physical examination, corrected distance vision was 20/40 or better bilaterally.  The examiner opined that the Veteran's pain and focusing problems appear to be at least somewhat related to his dry eye syndrome.  The examiner reported that he Veteran does not have a visual field defect.  Significantly, the examiner opined that the Veteran's eye disability caused at least 6 weeks of incapacitating episodes during the past 12 months.  The examiner noted that the Veteran's eye disability impacts his ability to work to the extent that it causes pain and difficulty focusing.

At a June 25, 2013, visual examination, the Veteran reported dry eyes, irritation, and redness.  He reported that he uses artificial tears twice daily.  On physical examination, corrected distance vision was 20/40 or better bilaterally.  The examiner reported that he Veteran does not have a visual field defect.  Unlike the previous examination, the examiner opined that the Veteran's eye disability did not cause any incapacitating episodes during the past 12 months.  The examiner noted that the Veteran's eye disability does not impact his ability to work.

As dry eye syndrome is not specifically listed in the rating schedule, it is rated by analogy to a similar disability.  Scleritis is closely related to dry eye syndrome-they effect similar anatomical functions, occurs in similar areas, and manifest similar symptoms.  Scleritis is rated under Diagnostic Code 6002 on the basis of (i) visual impairment or (ii) incapacitating episodes, whichever results in a higher rating.

Visual impairment is rated on the basis of impairment of (i) central visual acuity or (ii) visual fields.  See 38 C.F.R. §§ 4.76, 4.77 (2014).  The criteria for impairment of central visual acuity warrant a compensable rating for corrected distance vision of at least 20/50 in one eye.  See 38 C.F.R. § 4.76.  The criteria for impairment of visual fields warrant a compensable rating for various degrees of loss of visual field.

Incapacitating episodes having a total duration of at least 1 week, but less than 2 weeks, during the past 12 months warrant a 10 percent rating.  A 20 percent rating is warranted for incapacitating episodes having a total duration of at least 2, but less than 4 weeks, during the past 12 months.  A 40 percent rating is warranted for incapacitating episodes having a total duration of at least 4, but less than 6 weeks, during the past 12 months.  A 60 percent rating is warranted for incapacitating episodes having a total duration of at least 6 weeks during the past 12 months.  For VA purposes, an incapacitating episode is a period of acute symptoms severe enough to require prescribed bed rest and treatment by a physician or other healthcare provider.  38 C.F.R. § 4.79, Diagnostic Code 6002 (2014).

First, the Board finds that a 60 percent initial rating is warranted on the basis of incapacitating episodes prior to June 25, 2012.  The most probative evidence of incapacitating episodes prior to June 25, 2012, is the October 2011 examiner's opinion that the Veteran's dry eye syndrome resulted in incapacitating episodes severe enough to require prescribed bed rest and treatment by a physician or other health care provider.  Although this type of manifestation is not shown elsewhere in the record, the Board finds that there is insufficient reason to doubt the examiner's characterization of the severity level of the dry eye syndrome at least for this part of the rating period.

Although a higher initial rating is warranted for the earlier rating stage, based on the June 2013 VA examiner's opinion, June 25, 2012, is the earliest date at which it is factually ascertainable that the Veteran's incapacitating episodes were no longer severe enough to require prescribed bed rest (i.e., none in the prior 12 months).  Since June 2013, the record has been absent any competent medical evidence demonstrating that the Veteran's dry eye syndrome causes incapacitating episodes.  Accordingly, the evidence does not support a higher rating on the basis of incapacitating episodes from June 25, 2012.

Second, although incapacitating episodes are not shown for the later rating period, the Board finds that a 10 percent rating is warranted from June 25, 2012.  The symptoms of the Veteran's dry syndrome, namely pain and sensitivity to fluorescent light, parallel those of status post corneal transplant under Diagnostic Code 6036, which provides a maximum 10 percent rating for pain, photophobia, and glare sensitivity.  As the November 2011 examiner attributed these symptoms to the Veteran's dry eye syndrome, a 10 percent rating is warranted by analogy from June 25, 2012.

Third, the Board finds that as the Veteran's corrected distance vision has been 20/40 or better bilaterally and the evidence shows no visual field impairment, a compensable rating is not warranted on the basis of visual impairment at any time during pendency of the appeal.

Finally, the evidence of record does not support a higher rating under any of the other diagnostic codes for diseases of the eye.  Thus, the preponderance of the evidence is against an initial rating for dry eye syndrome in excess of 60 percent prior to June 25, 2012; or a rating in excess of 10 percent thereafter.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

The Board notes that, because of the Veteran's dynamic symptoms, a rating stage is less than a previous stage for dry eye syndrome. Because the Veteran's disability rating was never reduced below the level that was appealed (zero percent), the reduction procedures of 38 C.F.R. § 3.105(e) and the "stabilization" provisions of 38 C.F.R. § 3.344 are not for application.  See Singleton v. Shinseki, 659 F.3d 1332, 1334-36 (Fed. Cir. 2011); O'Connell v. Nicholson, 21 Vet. App. 89, 94 (2007).

Hypertension

The Veteran seeks an initial compensable rating for hypertension, which is currently rated under Diagnostic Code 7101.

Diagnostic Code 7101 pertains to hypertensive vascular disease (hypertension and isolated systolic hypertension).  Under that code, a 10 percent rating is assigned for diastolic pressure predominantly 100mm or more, or systolic pressure predominantly 160mm or more, or where an individual with a history of diastolic pressure predominantly 100mm or more requires continuous medication for control.  A 20 percent rating is assigned for diastolic pressure predominantly 110mm or more, or systolic pressure predominantly 200mm or more.  A 40 percent rating is assigned for diastolic pressure predominantly 120mm or more.  Lastly, a 60 percent rating is assigned for diastolic pressure predominantly 130mm or more.  38 C.F.R. § 4.104, Diagnostic Code 7101 (2014).

The evidence reflects that no fewer than 30 blood pressure readings have been recorded since VA received the Veteran's February 2012 claim for service connection, including in VA treatment records and a June 2013 VA examination report.  While the Veteran currently requires continuous medication for blood pressure control, there are no readings of diastolic pressure at or above 90mm or systolic pressure at or above 160mm.  Significantly, the evidence also does not show a history of such levels.  Although the June 2013 VA examiner determined that the Veteran's hypertension is related to his hypothyroidism, it was noted that the Veteran had a normal blood pressure reading at the time of the thyroid surgery.  Moreover, the readings in the service records do not reflect a history of such levels.  

In sum, the evidence is against a finding that the Veteran has had diastolic pressure predominantly 100mm or more, or; systolic pressure predominantly 160mm or more, or a history of such.  Accordingly, the preponderance of the evidence is against the claim for an initial compensable rating for hypertension; there is no doubt to be resolved; and an increased rating is not warranted.  See 38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3.

SMC at the housebound rate

The record raises the issue of entitlement to an effective date earlier than May 16, 2013, for the grant of SMC at the housebound rate.  See Akles, 1 Vet. App. at 121; Bradley, 22 Vet. App. 280; Buie, 24 Vet. App. at 250-51.  Such a rating is already in effect since that date.

Awards of aid and attendance or housebound benefits will be effective the date of receipt of claim or date entitlement arose, whichever is later.  However, when an award of pension or compensation based on an original or reopened claim is effective for a period prior to the date of receipt of the claim, any additional pension or compensation payable by reason of need for aid and attendance or housebound status shall also be awarded for any part of the award's retroactive period for which entitlement to the additional benefit is established.  38 C.F.R. § 3.401(a)(1) (2014).

SMC is payable at the housebound rate if the Veteran has a single service-connected disability rated as 100 percent and (1) has additional service-connected disability or disabilities independently ratable at 60 percent, separate and distinct from the 100 percent service-connected disability and involving different anatomical segments or bodily systems, or (2) is permanently housebound by reason of service-connected disability or disabilities.  This requirement is met when the Veteran is substantially confined as a direct result of service-connected disabilities to his dwelling and the immediate premises or, if institutionalized, to the ward or clinical areas, and it is reasonably certain that the disability or disabilities and resultant confinement will continue throughout his lifetime.  38 U.S.C. 1114(s) (West 2014); 38 C.F.R. § 3.350(i)(2) (2014).

Based on the increased ratings awarded herein, the Veteran has been service connected for hypothyroidism, rated 100 percent disabling, and dry eye syndrome, rated 60 percent disabling, effective June 1, 2011.  These disabilities involve different body systems:  hypothyroidism affects the endocrine system and dry eye syndrome affects the eyes.  Additionally, dry eye syndrome is not due to hypothyroidism, but rather radiation treatment.  See, e.g., VA exam. (Nov. 2011).  Prior to June 1, 2011, the Veteran did not have any service-connected disabilities as that is the day after his separation from service.  Accordingly, as hypothyroidism and dry eye syndrome are separate and distinct disabilities, SMC at the housebound rate effective June 1, 2011, is warranted.  Although there is a gap in this type of rating between June 25, 2012 and May 16, 2013, due to the decrease in the dry eye rating, a 60 percent rating was in effect for chronic fatigue syndrome regardless of the ultimate outcome of that disability as a service-connected disability.  Thus, the housebound rate is in effect for the entirety of the period from June 1, 2011 to May 16, 2013.

TDIU

The Board acknowledges the judicial holding in Rice v. Shinseki, 22 Vet. App. 447, 453-54 (2009).  In that decision, the United States Court of Appeals for Veterans Claims (Court) held that a request for a total rating based on individual unemployability (TDIU), whether expressly raised by the Veteran or reasonably raised by the record, is not a separate claim for benefits, but rather, can be part of a claim for increased compensation.  In other words, if the claimant or the evidence of record reasonably raises the question of whether the Veteran is unemployable due to a disability for which an increased rating is sought, then part and parcel with the increased rating claim is the issue whether a TDIU is warranted as a result of that disability. 

In the present case, there is no indication in the record that reasonably raises a claim of entitlement to a TDIU.  The Veteran has made no contentions whatsoever, and the record includes no evidence, indicating that his service-connected disabilities prevent him from obtaining or maintaining substantially gainful employment.  In fact, the Veteran reported that he was employed, drives an automobile, and has a college degree.  See VA treatment record, May 16, 2013.  Thus, the Board finds that a claim for entitlement to a TDIU is not raised by the record and is not before the Board at this time.  In any case, both a 100 percent rating and a housebound SMC rate is in effect since the day after the Veteran's separation from active service.
Extraschedular Ratings

Consideration has been given regarding whether the schedular ratings are inadequate for these disabilities, requiring that the RO refer a claim to the Chief Benefits Director or the Director of the Compensation and Pension Service for consideration of extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2014).

First, a determination must be made as to whether the schedular criteria reasonably describe the severity and symptoms of the claimant's disability.  If the schedular rating criteria reasonably describe the severity and symptoms of the claimant's disability, referral for extraschedular consideration is not required and the analysis stops.  Second, if the schedular rating criteria do not reasonably describe a veteran's level of disability and symptomatology, a determination must be made as to whether an exceptional disability picture includes other "related factors," such as marked interference with employment and frequent periods of hospitalization.  If an exceptional disability picture including such factors as marked interference with employment and frequent periods of hospitalization exists, the matter must be referred to the Under Secretary for Benefits or the Director of the Compensation Service for the third step of the analysis, determining whether justice requires assignment of an extraschedular rating.  Thun v. Peake, 22 Vet. App. 111 (2008).

The Board finds that the first Thun element is not satisfied here for any of the disabilities.  The Veteran's service-connected hypothyroidism on thyroid supplements with xerostomia is already rated 100 percent disabling.

The Veteran's service-connected status post neck dissection secondary to papillary carcinoma with residual scar is non-disfiguring, does not distort a facial feature, is painful or unstable, and covers less than 6 square inches.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating criteria for scars and disfigurement of the head, face, and neck under Diagnostic Codes 7800-7805.

The Veteran's service-connected cervical spine, shoulder, and ankle disabilities have manifested by limitation of motion and functional loss due to pain, weakness, fatigability, and incoordination, which preclude the Veteran from overhead work and cause flares-ups and difficulty with prolonged sitting/standing, turning neck to the left, use of the left arm, use of ladders, overhead reaching, crawling, running, climbing, movement on unstable ground, and performing weight-bearing activities.  The rating criteria for musculoskeletal reasonably describe the Veteran's disability level and these symptoms.  These signs and symptoms, and their resulting impairment, are contemplated by the rating schedule.  The codes in the rating schedule corresponding to disabilities of the spine, arm and shoulder, and ankle and foot provide disability ratings on the basis of limitation of motion, see, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5242, 5201, 5271, as well as other disabilities of the spine, shoulder, foot, and ankle, see, e.g., 38 C.F.R. § 4.71a, Diagnostic Codes 5010, 5003, 5200-03, 5242-43, 5270-74, 5276-84.  For all musculoskeletal disabilities, the rating schedule contemplates functional loss, which may be manifested by, for example, decreased or abnormal excursion, strength, speed, coordination, or endurance.  38 C.F.R. § 4.40; Mitchell v. Shinseki, 25 Vet. App. 32, 37 (2011).  For disabilities of the joints in particular, the rating schedule specifically contemplates a factors such as weakened movement; excess fatigability; pain on movement; disturbance of locomotion; and interference with sitting, standing, and weight bearing.  38 C.F.R. §§ 4.45, 4.59; Mitchell, 25 Vet. App. at 37.  In summary, the schedular criteria for musculoskeletal disabilities contemplate a wide variety of manifestations of functional loss.  Given the variety of ways in which the rating schedule contemplates functional loss for musculoskeletal disabilities, the Board concludes that the schedular rating criteria reasonably describe the Veteran's disability picture, which is manifested by the above-listed impairments.  In short, there is nothing exceptional or unusual about the Veteran's cervical spine, left shoulder, and right ankle disabilities because the rating criteria reasonably describe his disability levels and symptomatology.  Thun, 22 Vet. App. at 115.

The Veteran's service-connected GERD has manifested by signs and symptoms such as persistent epigastric distress, heartburn, acid reflux, regurgitation, and dysphagia.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7346.  In short, there is nothing exceptional or unusual about the Veteran's GERD.

The Veteran's service-connected sleep apnea has manifested by signs and symptoms such as persistent hypersomnolence and required use of a breathing assistance device.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 6847.  In short, there is nothing exceptional or unusual about the Veteran's sleep apnea.

The Veteran's service-connected dry eye syndrome has manifested by dry eyes, pain, sensitivity to florescent light, corrected distance vision of 20/40 or better bilaterally, and incapacitating episodes having a total duration of at least 6 weeks during a 12-month period.  These signs and symptoms, and their resulting impairment, are reasonably contemplated by the rating criteria diseases of the eye, namely under Diagnostic Codes 6000-6009 and 6036.

The Veteran's service-connected hypertension has manifested by signs and symptoms such as diastolic pressure predominantly less than 90mm and systolic pressure predominantly less than 160mm.  These signs and symptoms, and their resulting impairment, are explicitly contemplated by the rating schedule under Diagnostic Code 7101.  In short, there is nothing exceptional or unusual about the Veteran's hypertension.

Accordingly, referral for extraschedular consideration is not required and the analysis stops under Thun.  The Board also does not find that the evidence reflects that there is an exceptional circumstance in the Veteran's case even when the disabilities are considered in the aggregate.  Johnson v. McDonald, 762 F.3d 1362 (Fed. Cir. 2014).  Furthermore, the Veteran is in receipt of a total disability rating.


ORDER

An initial 100 percent rating, but not higher, for service-connected hypothyroidism on thyroid supplements with xerostomia, prior to May 16, 2013, is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial rating in excess of 10 percent for status post neck dissection secondary to papillary carcinoma with residual scar is denied.

An initial rating in excess of 10 percent for cervical spine arthritis is denied.

An initial rating in excess of 20 percent, but no higher, for left shoulder sprain with AC joint degenerative changes, is granted, subject to the laws and regulations governing the payment of monetary awards.

Prior to June 22, 2013, an initial 10 percent rating, but not higher, for right ankle arthritis, is granted, subject to the laws and regulations governing the payment of monetary awards.

A rating in excess of 10 percent for right ankle arthritis is denied.

An initial rating in excess of 10 percent for GERD is denied.

An initial rating for sleep apnea in excess of zero percent prior to May 16, 2013; in excess of 30 percent from May 16, 2013, to June 4, 2014, and in excess of 50 percent thereafter, is denied.

Prior to June 25, 2012, an initial 60 percent rating, but not higher, for dry eye syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.

From June 25, 2012, a 10 percent rating, but not higher, for dry eye syndrome is granted, subject to the laws and regulations governing the payment of monetary awards.

An initial compensable rating for hypertension is denied.

SMC at the housebound rate, effective June 1, 2011, but not earlier, is granted, subject to the laws and regulations governing the payment of monetary awards.

REMAND

The Veteran seeks service connection for a parathyroid disorder, which he contends is related to in-service total thyroidectomy, during which his right parathyroid glands were removed.  He reports that he has been on calcium and vitamin D supplements since the surgery.

In June 2013, a VA examiner opined that hyperparathyroidism is less likely than not related to the service-connected hypothyroidism.  The rationale was that the Veteran's medical records make no mentioned of parathyroid involvement and that if the parathyroids were involved, the disorder would be hypo- rather than hyper- thyroidism.

Further development is needed to determine whether hypoparathyroidism is related to the in-service thyroidectomy or the service-connected hypothyroidism.  See 38 U.S.C.A. § 5103A(d)(2); 38 C.F.R. § 3.159(c)(4)(i); McLendon v. Nicholson, 20 Vet. App. 79, 81 (2006).

In the March 2012 rating decision, an effective date for the grant of service connection for dry eye syndrome was set as the day after the Veteran's separation from service-June 1, 2011.  Nevertheless, the January 2013 notice of disagreement expressly requested an earlier effective date.

A statement of the case (SOC) is required when a claimant protests a determination.  38 C.F.R. § 19.26 (2014).  To date, no SOC has been furnished regarding the March 2012 decision as to the effective date for dry eye syndrome.  Therefore, the issuance of a SOC is required regarding this issue and the Board must remand the issue for such an action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).

Accordingly, these issues are REMANDED for the following actions:

1.  Prepare a statement of the case in accordance with 38 C.F.R. § 19.29 (2014) regarding the issue of entitlement to an effective date earlier than June 1, 2011, for the grant of service connection for dry eye syndrome.  This is required unless the matter is resolved by granting the full benefit sought, or by the Veteran's withdrawal of the notice of disagreement.  If, and only if, the Veteran files a timely substantive appeal should this issue be returned to the Board.

2.  Schedule the Veteran for a VA examination by an appropriate medical professional in connection with the parathyroid disorder claim.  The examiner must review the entire claims file, to include all electronic files.

The examiner is to identify whether the Veteran has experienced hypo- or hyper- parathyroidism.

The examiner is to provide an opinion as to whether it is at least as likely as not (a 50 percent or greater probability) that a parathyroid disorder is related to the Veteran's in-service total thyroidectomy or related to, or aggravated by, the service-connected hypothyroidism.

The examination report must include a complete rationale for all opinions expressed.  

3.  Finally, after conducting any other development deemed necessary, readjudicate the issue remaining on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
RYAN T. KESSEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


